DETAILED ACTION

Status of claims
This action is in response to the applicant amendment filed on 1/28/2021 for application 15/816,771 filed on 11/17/2017. 

Claim 1, 4 – 8, 11 – 15 and 18 – 20 are pending and have been examined.

Claim 1, 5, 7, 8, 12, 14, 15 and 19 are amended by applicant. 

Claim 2, 3, 9, 10, 16 and 17 have been canceled by applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4 – 8, 11 – 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Nalluri et al. (Personal Safety and Emergency Services, US2015/0245189, Aug, 2015) in view of Koskas et al. (Personal Emergency Saver System and Method, US2017/0188216, Jun, 2017), Papakonstantinou (System and Method for Real Time Detection and Reporting of Personal Emergencies, WO2016/075656, May 2016), and Petersen, US20130282410A1, Hazard Risk Assessment.
Regarding Claim1, Nalluri teaches: A method of detecting personal danger comprising:
receiving a routine profile specifically associated with the user (See at least Nalluri Fig. 26C, 2614 Historical context data [routine profile] can include historical context data collected [receive] from the external source, para. 0126, line. 3 - 4) wherein the routine profile is based on past environmental information previously provided by the user at different times (See at least Nalluri, Para. 0106 and Fig. 26C, historical [previously] context [past environmental information] can be identified 2614 for a user based on context data that has been obtained [provided], at least in part , through a mobile computing client device associated with the user) according to a routine of the user, by executing second instructions (See at least Nalluri, Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Nalluri, Para. 0113, Line. 8 – 9, a computer, a system); 
receiving current environmental information from the mobile communications device (See at least Nalluri, Fig. 1 and 3, in other words, PSE Client Device 110 [mobile electronic device] transmit sensor 315 data [current environmental information] through internet 130 to server 105), by executing third instructions (See at least Nalluri, Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Nalluri, Para. 0113, Line. 8 – 9, a computer, a system);
and determining that the current numeric risk score exceeds a first predetermined risk threshold value (see at least Nalluri, para. 121, line. 10 – 11, determine that the present context [current risk score] deviates [exceeds] from the historical context beyond a threshold [predetermined risk threshold value] ), by executing fifth instructions (See at least Nalluri, Para. 0113, Line. 19 – 20, the processor executes instructions and manipulates data to perform certain operation) in the computer system (See at least Nalluri, Para. 0113, Line. 8 – 9, a computer, a system).
transmitting an alert signal to the mobile communications device in response to said determining (See at least Nalluri, Fig. 13 & para. 0067, ln. 6 – 9, where alerts pushed to the client device. Similar disclosure can be found in other references including Papakonstantinou as referenced in the prior office action)
determining that the current numeric risk score exceeds a second predetermined risk threshold value which is greater than the first predetermined risk threshold value (see at least Nalluri, Para. 0070, Line. 10, high-level emergency); and
responsively overriding the cancel signal by sending an emergency message to a contact of the user (see at least Nalluri, Para. 0070, Line. 10 – 11, in other words, the for a serious or high level emergency, the spouse and emergency personnel may be contacted [emergency message] first [override]).
Nalluri did not teach: 
receiving a request from a user to monitor the user's safety using a mobile communications device of the user, by executing first instructions in a computer system;  
using a deep learning system to generate a current numeric risk score by comparing the current environmental information to the routine profile wherein a low risk score is indicative of relative safety and a high risk score is indicative of relative danger, by executing fourth instructions in the computer system;
transmit with the current risk numeric score to the mobile communication device
receiving a cancel signal from the mobile communications device in response to the alert signal 
Koskas teaches:
 receiving a request from a user to monitor the user's safety using a mobile communications device of the user (see at least Koskas, Para. 53, Line. 4 – 7, he [user] can manually control [request] the sensitivity of the subscriber protection … by using the application [the application on the mobile electronic device] of the invention), by executing first instructions in a computer system (See at least Koskas, Para. 0048, Line 7 – 9 a computer … capable of executing program instructions);  
receiving a cancel signal from the mobile communications device in response to the alert signal (see at least Koskas, Fig.5. and Para. 0033, in other words, in case of abnormal situation, a message will be displayed on the subscriber communication device [mobile electronic device]. User can choose to click “I’M OK” button [cancel signal] to turn off emergency mode,); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Nalluri’s teaching of the detecting of personal danger with Koskas’s teaching of the user initiated monitoring method. One of the ordinary skill in the art would have motivated to make this modification in order for user to control the subscriber’s protection (see at least Koskas, Para. 0014, Line. 2 - 3). 
Nalluri’s teaching modified by Koskas’s teaching did not teach: 
using a deep learning system to generate a current numeric risk score by comparing the current environmental information to the routine profile wherein a low risk score is indicative of relative safety and a high risk score is indicative of relative danger, by executing fourth instructions in the computer system;
transmit with the current risk numeric score to the mobile communication device
Papakonstantinou teaches:
using a deep learning system (see at least Papakonstantinou, Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) to generate a current numeric risk score (see at least Papakonstantinou, Page. 5, Para 2, Line. 4 – 5, compute a score [risk score] value indicative of a likelihood of an emergency event) by comparing the current environmental information to the routine profile (see at least Papakonstantinou, Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user) wherein a low risk score is indicative of relative safety and a high risk score is indicative of relative danger (See at least Papakonstantinou, fig. 2 & page. 36, ln. 1 – 2, where use 2nd threshold for impending event [lower risk event] which is lower than the threshold to detect emergency event [higher risk event]), by executing fourth instructions (See at least Papakonstantinou, Page. 19, Para. 2, Line. 1 - 2, process [execute] instructions) in the computer system (See at least Papakonstantinou, Page. 18, Para. 4, Line. 2, a computer);
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Nalluri’s and Koskas’s teaching with Papakonstantinou’s teaching of utilizing deep learning method on generating of risk score. One of the ordinary skill in the art would have motivated to make this modification in order for the system to generate emergency predictive model (see at least Papakonstantinou, Page. 2, Para. 2, Line. 20)
Nalluri’s teaching modified by Koskas and Papakonstantinou’s teaching did not explicitly teach: 
transmit with the current risk numeric score to the mobile communication device
Petersen explicitly teach: 
transmit with the current risk numeric score (See at least Peterson, para. 26, where numeric risk score such as 10, 20, 50 and 100) to the mobile communication device (See at least Petersen, para. 36, ln. 19 – 21, where risk score transmit to client device 22)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Nalluri’s, Koskas’s and Papakonstantinou’s teaching with Petersen’s teaching of sending risk score to user devices. One of the ordinary skill in the art would have motivated to make this modification in order to improve appropriate safety precautions (See at least Petersen, para. 0011, ln. 6 – 7). 

Regarding Claim 4, Nalluri in view of Koskas, Papakonstantinou and Petersen teaches the method of Claim 1. Koskas further teaches: the current environmental information includes current location information and current audio information; and the deep learning system correlates current sound data extracted from the current audio information with a current locale (see at least Koskas, Para. 0012 and 0049, in other words, based on machine learning [deep learning system] analyze sensor data [audio information] and semantical words [sound data] to categorize the emergency situation [locale]) associated with the current location information (see at least Koskas, Para. 34, in other words, adding subscriber’s details [sound data], his current location, and additional details to categorize [correlate] the emergency situation[locale]).

Regarding Claim 5, Nalluri in view of Koskas, Papakonstantinou and Petersen teaches the method of Claim 4. Papakonstantinou further teaches: the deep learning system (see at least Papakonstantinou, Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) determines that the current locale is a new locale not represented in the routine profile (see at least Papakonstantinou, Page. 36, Line. 8, in other words, detecting risks associated with a user location [current locale] base on obtained public alerts [not in routine profile]); and the generation of the current numeric risk score includes using an assumed risk level for a particular type of locale (see at least Papakonstantinou, Page. 5, Para 2, Line. 4 – 5, compute a score [risk score] value indicative of a likelihood of an emergency event).

Regarding Claim 6, Nalluri in view of Koskas, Papakonstantinou and Petersen teaches the method of Claim 4. Koskas further teaches: the current sound data includes voice data parsed to identify one or more keywords (see at least Koskas, Para. 0012, 0043 and 0049, the server can be trained to recognize key words that can be audio data), and 
Papakonstantinou further teaches: one or more ambient sound sources (see at least Papakonstantinou, Page. 30, Para. 3, Line. 3, in other words, loud screams or alarm sounds [ambient sound sources]); and the deep learning system (see at least Papakonstantinou, Page. 41, Para. 3 Line. 3 predictive model can be a neural network [deep learning system]) uses the keywords and ambient sound sources (See at least Papakonstantinou, Page. 29, Para. 4, Line. 3 - Page. 30, Para. 1, Line. 2, application can receive the sensor data [ambient sound sources], user contextual data [keywords]) in comparing the current environmental information to the routine profile (see at least Papakonstantinou, Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user).

Regarding Claim 7, Nalluri in view of Koskas, Papakonstantinou and Petersen teaches the method of Claim 1. Papakonstantinou further teaches: deep learning system utilizes a plurality of metrics (see at least Papakonstantinou, Page. 41, Para. 3, Line. 3 – 8, in other words, emergency predictive model can be a neural network [deep learning system] configured to receive user data such as sensor data, medical, location, activity or a combination [plurality of metrics]) in comparing the current environmental information to the routine profile, and each metric contributes to the current numeric risk score (see at least Papakonstantinou, Page. 41, Para. 1, Line. 1 – 8, in other words, system store user data [routine profile] and can analyze, compare and filter the collected data [current environmental information] base on previously stored data for the user).

Regarding Claim 8, it is the computer system claim corresponding to method claim Claim 1. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 8 is rejected for the same reason as Claim 1. 

Regarding Claim 11, it is the computer system claim corresponding to method claim Claim 4. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 11 is rejected for the same reason as Claim 4.
 
Regarding Claim 12, it is the computer system claim corresponding to method claim Claim 5. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 12 is rejected for the same reason as Claim 5.
 
Regarding Claim 13, it is the computer system claim corresponding to method claim Claim 6. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 13 is rejected for the same reason as Claim 6. 

Regarding Claim 14, it is the computer system claim corresponding to method claim Claim 7. Papakonstantinou teaches one or more processors which process program instructions (See at least Fig. 1D, 121 CPU); a memory device connected to said one or more processors (See at least Fig. 1D, 122 Main Memory and 128 Storage); and program instructions residing in said memory device (See at least Fig. 1D, 120 Backend Apps). Therefore, Claim 14 is rejected for the same reason as Claim 7. 

Regarding Claim 15, it is the computer program product claim corresponding to computer system claim Claim 1. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]). Therefore, Claim 15 is rejected for the same reason as Claim 1 

Regarding Claim 18, it is the computer program product claim corresponding to computer system claim Claim 4. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 18 is rejected for the same reason as Claim 4. 

Regarding Claim 19, it is the computer program product claim corresponding to computer system claim Claim 5. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 19 is rejected for the same reason as Claim 5. 

Regarding Claim 20, it is the computer program product claim corresponding to computer system claim Claim 6. Papakonstantinou teaches a computer readable storage medium and program instructions residing in the said storage medium (See at least Fig. 1D, 128 Storage [computer readable storage medium] and 120 backend apps [program instructions]).  Therefore, Claim 20 is rejected for the same reason as Claim 6. 

Response to Amendment
Applicant’s remark filed on 1/28/2021 has been fully considered but they are not persuasive. 
Regarding 101 rejection, the 101 rejection has been withdrawn in light of applicant’s remarks and amendment. 
Regarding 103 rejection, applicant state that Nalluri In view of Koskas and Papakonstantinou does not result in receiving current environmental information from a mobile electronic devices and the use of a deep learning system to carry out the comparison of current environmental information to a routine profile base on past environmental information previously provided by the user at different time according to a routine of the user. Examiner respectfully disagree. 
 	In respond to applicant’s first point in the remark, Nalluri disclose an example security service flowchart of 26C where step 2614 access the historic context corresponding to user, step 2616 detect the deviation. The historic context does not limit to the physiological characteristics of the user. Instead, the historic context include the condition experienced by the user or an environment affecting the user (Nalluri, para. 0106, ln. 4 - 9). In response to applicant’s second point, Papakonstantinou discloses the system that compare and filter the previous stored data of the user as a factor to determine the current risk (Papakonstantinou, page. 41, para. 1, ln. 7 - 9). Papakonstantinou further discloses that the system uses long term analytics to crunch user specific data that is location specific, time specific and condition specific (Papakonstantinou, page. 42, para. 4, ln. 6 – 9), as the applicant point out in the remark page 14 paragraph 2, the routine. The system then use relevant data (base on location time and condition) to support the protective algorithm (Papakonstantinou, page. 42, para. 4, ln. 9 – 10 & page. 43, ln. 1).
Applicant further state that the recited element of alert signal with the risk score refer to two different things transmitted which differentiate the instant application and the cited references.  In addition, the risk score would be understood by one skilled in the art as numeric. Examiner respectfully disagree. 
     In response to applicant’s first point, Examiner did not find sufficient evidence from the original disclosure that the alert signal and risk score has to be separate. Papakonstantinou discloses that, in the server-client setup, upon detecting emergency event, server send distress signal to client device (Papakonstantinou, page 33, para. 3, ln. 1 – 4 & page. 5, para. 3, ln. 3 – 4); upon detecting impending-emergency event, server send warning message to the user (Papakonstantinou, page. 36, para. 4, ln. 1 – 2). Both the distress signal and the warning message are alert signals to the user that also bare corresponding risk score: distress signal represents the first level of risk of the situation while warning message represents a second level of risk of the situation (Papakonstantinou, fig. 2 & page. 36, para. 3, ln. 3 - 6, where emergency and impending emergency events are determined base on the computed probability or score value). Based on the received signal, user is alerted with the level of risk associated with the type of signal. In response to the applicant’s second point, examiner has updated the citation in light of the applicant’s remark and the amendment to reflect the change. Examiner combine Petersen’s teach of a system that assess the risk at server and transmit the risk score to the user devices (Peterson, col. 0036, ln. 19 – 21). The combination results in the claimed invention.  
Applicant further state that the recited reference in Nalluri do not disclose the second part of the original Claim 3, 10 and 17. Examiner respectfully disagree. 
Nalluri disclose a system that tracks users in response to an indicated emergency event (Nalluri, para. 45, ln. 1 – 3), the tracking including updating status (Nalluri, para. 45, ln. 8 – 10). Combined with Koskas teaching of a cancel button in response to emergency event which allow user to update status regarding the emergency event (Koskas, fig. 5, & para. 0033), the combined teach the original Claim 3, 10 and 17. As stated in the 103 rejection, one of ordinary skill in the art would have motivated to make this modification in order for user to control the subscriber’s protection (Koskas, para. 0014, ln. 2 – 3).
Applicant further state that the recited reference in Papakonstantinou do not disclose the limitations in Claim 5, 12 and 19. Examiner respectfully disagree. 
Papakonstantinou discloses that the system can also detect risks base on the current public alerts of the user’s location (Papakonstantinou, page. 36, ln. 8) instead of using the historic location, time and condition based user information disclosed earlier. Papakonstantinou further discloses assessment of risks associated with such new location in page. 41, para. 1, ln. 15 – 16. The assessed risk does not refer to the risk score in the instant application. Instead, it is a factor, a risk level associated with the local, for the system to determine the risk score of the user. Papakonstantinou page 36 line 6 – 8 describe an example that the determination of impending emergency event, which is based on calculated risk score, is further based on assessed risks level of the new local instead of base on the historic user data.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122